I dissent herein for the reason given in my dissenting opinion in the case of Estate of Hatten, 233 Wis. 199,288 N.W. 278. The value of the services rendered by claimant bears no reasonable relation to the amount of the note in suit, which is held valid by the court on the theory that the amount of the note was agreed on between the parties as compensation for services rendered for which the deceased was legally bound to pay, as distinguished from an attempt by delivering a promissory note to make a gift or a testamentary disposition. *Page 567